NOTE: This order is nonprecedential.
United States Court of Appea|s for the Federa| Circuit
2009-3301
GARY V. GRECCO,
Petitioner,
v.
MER|T SYSTEMS PROTECTION BOARD,
Respondent.
Petition for review of the Merit Systems Protection Board
in NY844E080322-|-2.
ON MOTlON
0 R D E R
Gary V. Grecco moves to "recapture" the docketing fee and to withdraw his
petition for review.
The court deposits the fees with the Treasury Department upon receipt and
cannot refund the fee once it is deposited § Practice Note following Fed. Cir. R. 52.
According|y,
lT |S ORDERED THAT:
(1) The motion to refund the docketing fee is denied.
(2) The motion to withdraw the petition for review is granted. The petition is
dismissed Each side shall bear its own costs.
_ g FOR THE COURT
ss  17 mm lsi Jan Horbaly l
Date Jan Horbaly
Clerk
- FlLED
°°~ 933/_ V- Grecco u.s. coumoFAPPEALs ron
Calvin Morrow, Esq. ruiz FEnERAL ciRcuiT
s8
FEB 1 7Z01[1
issuED As A nw-\NDATE; FEB 1 7 2010
.lAN HORBALY
CLERK